DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 2019/0155295 to Moore et al. (“Moore”). 

As to independent claim 1 and similarly recited claim 14, a charging module (¶ 0059) for use with a charging station that comprises a first connector (Intended use is not given patentable weight. MPEP § 2111. In any event, ¶ 0085 teaches an electrical charging station comprising an electrical connector.), the charging module comprising: a housing (Fig. 11: 300);  a second connector (Fig. 11: 304 or 306);  and a guide structure configured to guide the first connecter in a vertical direction (¶ 0097, Fig. 11: 320), wherein the guide structure comprises a guiding member fixed to the second connector (Fig. 11: 304 or 306, and 320 are fixed assembly.), or a guiding mechanism that elastically connects the second connector to the housing and allows the second connector to move with respect to the housing in the vertical direction (¶ 0111-0114). 
 
As to claim 2, the charging module according to claim 1, wherein the charging module further comprises an elastic mechanism elastically connects the second connector to the housing and is configured to push the second connector to tightly abut against the first connector (¶ 0111-0114). 
 
As to claim 3, a charging system (¶ 0059) comprising: a charging station comprising a casing (Fig. 14B: 500) and a first connector (Fig. 14B: 200); a mobile charging module comprising a housing (Fig. 11: 300) and a second connector (Fig. 11: 304 or 306), wherein one of the charging station and the charging module comprises an elastic mechanism that is configured to push the second connector to tightly abut against the first connector (¶ 0111);  and a guide structure comprising a guiding mechanism (¶ 0094) and a guiding member that is configured to guide the guiding mechanism in a vertical direction (¶ 0095, 0097, Fig. 11: 320), one of the guiding mechanism and a guiding member is connected to the first connector (¶ 0094), and the other one of the guiding mechanism and a guiding member is connected to the second connector (Fig. 11: 304 or 306, and 320). 
 
As to claim 9, the charging system according to claim 3, wherein the charging station comprises the elastic mechanism and a limit switch that is configured to output a signal when the first connector has moved to a determined limit position (¶ 0107). 
 
As to claim 10, the charging system according to claim 3, wherein the first connector has a length smaller than a length of the second connector (Fig. 17, ¶ 0114. Female connector has a smaller length than a length of the male connector). 

As to claim 11, the charging system according to claim 3, wherein the first connector comprises a plurality of spring-loaded pins, and the second connector comprises a conductive pad that is configured to be engaged with the spring-loaded pins (¶ 0101, 0111, 0112). 
 

Allowable Subject Matter
Claims 4, 5, 6, 7, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5, 6, 7, 12, 13 would be allowable if rewritten in the manner detailed above because the prior art of record does not teach or suggest a charging system having the combinations of elements as required by the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851